

117 HR 1811 IH: To amend the Indian Health Care Improvement Act to authorize additional funding for planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities.
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1811IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Ms. Craig introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Indian Health Care Improvement Act to authorize additional funding for planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities.1.21st Century Indian health program hospitals and outpatient health care facilitiesThe Indian Health Care Improvement Act is amended by inserting after section 301 of such Act (25 U.S.C. 1631) the following:301A.Additional funding for planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities(a)Additional fundingFor the purpose described in subsection (b), in addition to any other funds available for such purpose, there is authorized to be appropriated $5,000,000,000 for the period of fiscal years 2022 through 2026.(b)PurposeThe purpose described in this subsection is the planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities that are funded, in whole or part, by the Service through, or provided for in, a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), including to address COVID–19 and other subsequent public health crises..